Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 8-9, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0208286 to Ozturk in view of U.S. Patent Pub. 2011/0263258 to Soliman and U.S. Patent Pub. 2020/0128432 to Youn. 

Regarding claims 1 and 9, Ozturk teaches a radio access network (RAN) node (eNB) configured to operate in a first wireless access network of a wireless communication network, comprising:
a wireless interface to establish a first radio link between a user equipment and the first wireless access network (see Fig. 6, which shows transmitter/receiver in eNB and see Figs. 7A, 7B and 8, as described in section [0175], which teach that a first link is established between the UE and the eNB in a first network (LTE) and a second link is also simultaneously established with a second different network (WLAN or WiFi));  
an interface to a core network of the wireless communication network; (see Figs.  7B and 8, as described in sections [0170] to [0172] and [0176] to [0179], which teach receiving at an eNB via an S1 core network interface, information about a second link established through a WLAN AP, where there is no direct connection between the eNB and WLAN AP, therefore, the communications between these RAN nodes of different networks is via the core 780 through the S1 interface); and
a control circuit configured to receive, from the core network, radio link information that is maintained in the core network and related to a second radio link established between the user equipment and a second wireless access network different than the first wireless access network, the radio link information including  availability of the second radio link to the user equipment and quality of the second radio link (see step 804 in Fig. 8, as described in sections [0177] and [0179], which teach receiving at an eNB, information about a second link established through a WLAN AP using the second network).  
Therefore, although Ozturk shows a configuration (Fig. 7B) where the eNB is not directly connected to the WLAN AP ((contrasted with Fig. 7A) which requires receiving the information in step 804 via the evolved packet core (EPC) 780 via an S1 interface), Soliman is added for completeness to more explicitly teach that the eNB in a first network receiving second link information from a second network, which is maintained in the core network.

In an analogous art, Soliman teaches a system which provides handovers between two different networks. As shown in Fig. 6, Soliman shows a core network 630, which includes a femto convergence system server (FCS) 640, which uses cell mappings (645) and signal strengths to perform or initiate handovers between the two networks.  See for example, sections [0018] to [0021], which teach a core network device maintaining link measurements and [0088] to [0089], which teach that the core network FCS 640 receives signal strength measurements (of the links to/from the access terminal AT 115) from the femto access points FAPs. See also sections [0098] to [0099], which teach the MSC sending a handoff request to the core network FCS to use stored measurement report signal strengths and cell IDs to determine the handoff. 
Therefore, as Ozturk teaches that an eNB establishes a first link using a first network and then subsequently receives information via a core network about a second link established over a second different network, and as Soliman teaches a core network controller which stores each link’s signal strength data, it would have been obvious to modify Ozturk to include storing this information in the core network, for the reasons as taught in Soliman (as central core network storage enhances the communication between a number of networks). 
Regarding the amendments to claims 1 and 9 which now recite: 
“determine that the user equipment has an active communication session with the second wireless access network that fulfills protocol data unit (PDU) session quality of service (QoS) requirements of the first wireless access network; and 
make a servicing decision to release the user equipment from the first wireless access network, discontinue servicing the user equipment with first wireless access network, or not schedule resources for the user equipment via the first wireless access network, the servicing decision including without handover of the user equipment”, 
although Ozturk teaches ([0175]) that the UE is simultaneously connected to the first and second networks, as PDU and QoS are not mentioned per se, Youn is added.   
In an analogous art, Youn teaches a wireless system which provides handovers from a first network to a second network (for example, untrusted non-3GPP to UTRAN).  Youn mentions in the Abstract and in sections [0063], [0072] and [0245] to [0258], there are concerns with handovers between networks when QoS is identified in different manners between networks.  As described in sections [0286] to [0297] (which relate to Fig. 17), Youn teaches that network changes/handovers of specific PDU sessions are made with a given/desired QoS.  As described in section [0292], if a given/desired QoS link is established in a 3GPP access network, the non-3GPP connection is then subsequently released as described in section [0295]. 
 Regarding the claim language of “not performing handover (in the first network)”, this is achieved in Youn by releasing in the first network (non-3GPP), as the RAN node does not handover to another RAN node in the first non-3GPP network, but the PDU session is now handed over to the second 3GPP network. 
Therefore, as Ozturk/Solimon teach that a UE has simultaneously established a first link using a first network and a second link established over a second different network, and as Youn teaches that releasing/handovers between networks are performed based on QoS requirements for a PDU session, it would have been obvious to modify Ozturk’s service decision, as Youn teaches the reasons for releasing between networks when a desired QoS can’t be met for a PDU session on a first network it should be established on a second network. 

Regarding claims 3 and 11, which recite “wherein the servicing decision is made in accordance with at least one of network load distribution of the first wireless access network or ability of another base station of the first wireless access network to service the user equipment at the PDU session QoS requirements”, see for example, sections [0177] and [0179] of Ozturk, which teach backhaul loading and channel loading of the first network (which are considered by the eNB for handover considerations), which is “network load distribution of the first wireless access network”, as recited.

Regarding claims 8 and 16, which recite “wherein the second wireless access network includes both a control plane and a user plane separate from a control plane and a user plane of the first wireless access network”, see for example, sections [0174] to [0175] of Ozturk, which teach that both networks have user plane and control planes, as recited and see Youn in sections [0025] to [0026], [0068] and [0295] to [0297].

Regarding claim 20, which recites “wherein upon determination to discontinue servicing the user equipment via the first radio link, the control circuit allows the first radio link to fail”, as Ozturk and Youn teach releasing the connection on the first network, this “allows the first radio link to fail”, as recited. 


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk, Youn and Soliman as applied to claims 1 and 9 above, and further in view of U.S. Patent Pub. 2020/0128471 to Liu. 
Regarding claims 7 and 15, which recite “wherein the radio link information related to the second radio link is received from a traffic steering and/or splitting function of the core network”, as Ozturk/Guo do not explicitly teach this feature, Liu is added.  
In an analogous art, Liu teaches a wireless system which provides handovers from a first network (such as 5G or LTE) to a second network such as WiFi.  As shown in Figs. 1 and 6-7, and as described in sections [0119] to [0123], Liu teaches “steering requests” that a first network’s eNB receives information regarding a second link from another networks’ eNB that is transmitted via the core network (via S1 interface).  As also shown in Figs. 6-7 the traffic steering and/or splitting function of the core network is performed by the CN (AT3SF) function (as also taught by the instant application), which is on network server, as recited.   
Therefore, as both Ozturk/Guo and Liu teach performing handovers between different and also use communications via the core network, and as Liu teaches using a traffic steering and/or splitting function of the core network server, it would have been obvious to include the AT3SF core function in the Ozturk/Guo combination, as this function is conventionally used by the core network. 



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection (the Youn reference). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646